United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1086
                                   ___________

L. D. McMullan; Nila Owens              *
McMullan,                               *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
National Bank of Commerce,              *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                           Submitted: June 3, 1998
                               Filed: June 9, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN, and BEAM, Circuit Judges.
                             ___________

PER CURIAM.

        L.D. and Nila McMullan appeal the district court&s1 order affirming the
bankruptcy court&s2 judgment in favor of the National Bank of Commerce of El Dorado
in this foreclosure action adjudicated as part of their Chapter 11 proceedings. Having


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
      2
        The Honorable James G. Mixon, Chief Judge, United States Bankruptcy Court
for the Western District of Arkansas.
carefully reviewed the record, the parties& briefs, and the McMullan&s motion to
supplement the record, we conclude the bankruptcy court&s judgment was correct. We
decline to issue an extended opinion because the bankruptcy court&s reasons are well-
stated in its thorough opinion. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-